Citation Nr: 1626084	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 2004 to August 2004, August 2005 to September 2005, and July 2009 to July 2010, with additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period on appeal, the Veteran has met the threshold percentage requirements and the evidence indicates he is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Veteran claims entitlement to a TDIU.  He contends that his service-connected disabilities, either alone or in concert, prevent him from being able to obtain and maintain a substantially gainful occupation.

Service connection has been established for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; maxillary and frontal sinusitis, rated as 50 percent disabling; right knee chondromalacia, rated as 10 percent disabling; and allergic rhinitis, rated as 0 percent disabling.  The combined rating is 90 percent.  As such, the Veteran has satisfied the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).    

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities, notably his PTSD, have rendered him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  The record shows that the Veteran worked delivering pizza prior to service.  After separation, he was employed at a concrete company from December 2011 to April 2012, as a part-time security guard from April 2012 to September 2012, and briefly with an automotive company in October 2012.  The record indicates the Veteran has not worked since October 2012.  The Board notes that these jobs generally required some degree of communication and interpersonal skills, as well as a large measure of manual labor.  The record also indicates that the Veteran dropped out of high school prior to joining the military.  

The Veteran was afforded a VA psychiatric examination in September 2011.  The examiner noted a diagnosis of PTSD, and indicated the PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted the Veteran's reports that he had been unemployed since returning from Iraq, and that he had emotional problems, irritability, headaches, and sleep problems which caused work and social relations to be very difficult.  The examiner indicated that the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting, but offered no narrative opinion as to the extent of the impact of the Veteran's PTSD on his ability to work.  In a separate September 2011 VA examination report, a separate VA examiner indicated that the Veteran had mild right knee chondromalacia, but that it would not make him unable to work, particularly in some kind of sedentary employment.

The Veteran was afforded a VA examination as to his service-connected sinusitis in July 2012.  The examiner indicated the Veteran had near-constant sinusitis with headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The examiner stated that environmental irritants would affect the Veteran's ability to perform physically demanding work.  An August 2012 addendum opinion provided that environmental pollutagens or allergens could affect both physically demanding work and sedentary work if present in the Veteran's work setting.

The Veteran was afforded an additional VA psychiatric examination in July 2012, and the examiner stated that the Veteran's psychiatric condition did not impair his ability to engage in physical and sedentary forms of employment.  The examiner noted a Global Assessment of Functioning (GAF) score of 55, and stated the score was indicative of mild impairment in social and industrial functioning.

Significantly, in a July 2013 assessment, a private mental health provider employed a medical chart titled "Mental Abilities and Aptitudes Needed to do Unskilled Work."  Pursuant to this chart, the provider indicated that the Veteran had serious impairments in the following areas, but was not precluded from them: ability to understand and remember very short and simple instructions; ability to carry out very short and simple instructions; ability to ask simple questions or request assistance; interacting appropriately with the general public; and maintaining socially appropriate behavior.  The provider further indicated the Veteran was "unable to meet competitive standards" in the following areas: remembering work-like procedures; maintaining attention for a two-hour segment; maintaining regular attendance and being punctual; sustaining an ordinary routine without special supervision; working in coordination with or proximity to others without being unduly distracted; making simple work-related decisions; completing a normal workday and workweek without interruptions from psychologically-based symptoms; performing at a consistent pace without an unreasonable number and length of rest periods; accepting instructions and responding appropriately to criticism from supervisors; getting along with co-workers or peers without unduly distracting them or exhibiting behavioral extremes; responding appropriately to changes in a routine work setting; dealing with normal work stress; being aware of normal hazards and taking appropriate precautions; understanding and remembering detailed instructions; carrying out detailed instructions; setting realistic goals or making plans independently of others; dealing with stress of semi-skilled and skilled work; traveling in an unfamiliar place; and using public transportation.  The provider stated that the Veteran had serious deficits in cognition and interpersonal skills due to his PTSD.

A September 2013 Department of Disability Services (DDS) mental status examination report is also of record.  The examiner noted that the Veteran had PTSD of a chronic nature, with related panic disorder with agoraphobia, and generalized anxiety disorder.  The examiner stated that the Veteran had an overall emotional state of severe depression with sad affect.  He further stated that the Veteran's remote memory was impaired.  The examiner stated that the Veteran was very convincing in his presentation.  Importantly, the examiner stated that the Veteran would not be able to respond favorably to supervision or to interact cooperatively with co-workers, and that his concentration and attention were markedly affected.  The examiner stated that the Veteran was significantly psychologically impaired, and on that basis was unable to perform routine, repetitive, work-related tasks.

The Board further notes that in July 2013, the U.S. Social Security Administration (SSA) determined that the Veteran was disabled and unable to work due to his psychiatric conditions.

The Veteran was afforded an additional VA psychiatric examination in April 2014, and the examiner indicated the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran had quit his job as a part-time security guard, and worked briefly doing oil changes in October 2012 before quitting because of his fear that he might hurt someone due to his PTSD symptoms.  The examiner noted that the Veteran had exaggerated negative beliefs or expectations about himself, others, or the world, as well as a persistent negative emotional state, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  In addition, the examiner noted irritable behavior and angry outbursts, typically expressed as verbal or physical aggression toward people or objects, and problems with concentration.  The examiner also noted that the Veteran had a depressed mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner indicated the Veteran's ability to work cooperatively and effectively with co-workers, supervisors, and the public was moderately to severely impaired due to his PTSD symptoms.

At this juncture, the Board notes that the medical evidence of record shows that throughout the period on appeal, the Veteran's PTSD symptoms have included anger, concentration impairment, memory problems, depressed mood, social withdrawal, irritability, as well as nightmares and interference with sleep.  In an occupational setting, these symptoms clearly would result in problematic interpersonal interactions.  

The Veteran's claim is also supported by his own lay statements, and those submitted by his wife, prior to their divorce.  In a February 2013 statement, for example, the Veteran asserted that he had tried to work at a concrete company and an automotive company but could not due to his PTSD, knee condition, and sinus condition, which caused him constant pain, anger, rage, hopelessness, and depression.  He indicated that his Army Reserve unit had placed him on permanent light duty, and the Board notes that the Veteran's assertion is supported by his service personnel records, including a May 2013 profile which stated that the Veteran was not capable of consistently completing tasks that required sustained attention, complex problem solving, multi-taking, or that were memory intensive.  In undated letters, the Veteran's wife also asserted that the Veteran's PTSD and other disabilities have prevented him from doing almost anything, including working.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities are sufficiently severe to render him unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, granting of a TDIU is warranted.  


ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.  


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


